

113 S2614 ES: To amend certain provisions of the FAA Modernization and Reform Act of 2012.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 2614IN THE SENATE OF THE UNITED STATESAN ACTTo amend certain provisions of the FAA Modernization and Reform Act of 2012.1.Rollover of amounts received
			 in airline carrier bankruptcy(a)Extension of
			 time To file claim for refundSection 1106(a)(3) of the FAA Modernization
			 and Reform Act of 2012 (26 U.S.C. 408 note) is amended by striking
			 2013 and inserting 2015.(b)Definitions and
			 special rulesSection 1106(c) of such Act is amended—(1)in paragraph
			 (1)(A)(i), by inserting or filed on November 29, 2011, after
			 2007,; and(2)in paragraph
			 (2)(B)—(A)by striking
			 terminated or and inserting terminated,;
			 and(B)by inserting
			 , or was frozen effective November 1, 2012 after Pension
			 Protection Act of 2006.Passed the Senate December 10, 2014.Secretary